In a proceeding pursuant to section 618 of the Insurance Law, by petitioner, as the administrator of the estate of James J. Stiehle, deceased, for the court’s permission to institute an action against the Motor Vehicle Accident Indemnification Corporation to recover damages for decedent’s wrongful death, the corporation appeals from an order of the Supreme Court, Dutchess County, dated August 25, 1961, which granted the application and which gave petitioner the permission requested. Order affirmed, with $10 costs and disbursements. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hill, JJ., concur.